DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring in the method:
“…providing, by the 3-dimensional printer, a printed object, wherein the printed object is adhered to the top surface of the build platform; 
heating the build platform, by the temperature regulator, to at least the melting point of the build platform; 
allowing, the build platform to melt and the printed object to become disjoined from the top surface of the build platform; and 
pushing the printed object off the build platform by the plow of the push mechanism.”
Wherein the 3-dimensiontal printer is interpreted as having the structure recited in the claims; specifically, comprising a build plane, a build platform constructed entirely out of a material with a melting point between 40° C and 55° C, the build platform having a top surface, a bottom surface, and a reservoir configured to contain the build platform, a push mechanism, having a horizontal actuator attached to a plow, where the plow is located proximately to the build 
While it is generally known in the 3D printing art to provide a material layer to the surface of the build platform to aid in the adhesion and/or release of a part, the closest prior art neither teaches nor suggests constructing the entirety of the build platform out of a material having a low melting point.
The closest prior art of record, Gibson (US 2017/0252819 A1) discloses an additive manufacturing system (100 in Figure 1) comprising a build plate (114) for printing of a three-dimensional objection (112).  Gibson further teaches the build plate comprises a coating of a solder material (115), which when heated, facilitates removal of the finished object without compromising the structure of object (Paragraph 0086).  However, Gibson neither teaches nor suggests, the build platform being constructed entirely out of the solder material.
Applicant argues, see Page 7 of Remarks filed 2/19/2020 of parent application 15/801,016, Gibson merely discloses a coating of a low-melt temperature coating citing paragraph 0086 (“…a coating 115 may be provided on the build plate formed of a material having a melt temperature below a bottom working temperature range for a build material”); hence, the language does lead one of ordinary skill in the art to construct the entirety of the build plate of the low-melt material.  Examiner agrees; in fact, Gibson teaches the solder material is provided as a coating as the build platform itself contains resistive electrical contacts to heat the coating (Paragraphs 0085-0086).  It would be improper hindsight to construct the entirety of the build platform out of a material having melting point between 40° C and 55° C to 
Claims 2-3 are allowable at least for depending on claim 1.
	Claim 4 is allowable for requiring in the method:
“…providing, by the 3-dimensional printer, a printed object, wherein the printed object is adhered to the top surface of the build platform; 
heating the build platform, by the temperature regulator, to a sublimation point of the build platform; 
allowing, the build platform to sublimate and the printed object to become disjoined from the top surface of the build platform; and 
pushing the printed object off the build platform by the plow of the push mechanism.”
Wherein the 3-dimensiontal printer is interpreted as having the structure recited in the claim; specifically, comprising a build plane, a build platform, having a top surface, a bottom surface, and a reservoir that extends therebetween and surrounds the build platform, a push mechanism, having a horizontal actuator attached to a plow, where the plow is located proximately to the build platform, the horizontal actuator being configured to provide sufficient force to eject the object beyond the build platform, and a temperature regulator, located below the bottom surface, an air-tight chamber configured to envelope the build platform, the push mechanism, and the temperature regulator.
As discussed above, it is generally known in the 3D printing art to provide a material layer to the surface of the build platform to aid in the adhesion and/or release of 
The closest prior art of record, Matsunobu (US 8,387,167 B2) is referenced for disclosing a method for forming a substrate surface having recessed portions (Figures 1 and2) by adhering iodine to the surface of the resin and vaporizing the iodine by sublimation to form the recessed portions (Column 2, lines 20-27).  
Applicant argues, see Page 8 of Remarks filed 2/19/2020 of parent application 15/801,016, applying the teachings of Matsunobu would be improper as the recess portions would fail to serve as a build platform for 3d printing thereon as the randomness of the recesses would prevent a leveled build platform as is critical for accurate deposition of material; Examiner agrees.  Matsunobu pertains to forming an uneven pattern on a surface for the purpose of increasing friction (paragraph 0002).  While it could be conceivable to construct a build platform out of a material able to phase change sublimable by applying heat under a vacuum to cause the material able to phase change to a vapor, the broadest reasonable interpretation does not mean the broadest possible interpretation.  Matsunobu, neither teaches nor suggests the use of such a material for a build platform for 3d printing.  Hence, similar to above, it would be improper hindsight to provide a build platform of an additive manufacturing apparatus constructed specifically out of material able change to a gaseous state and release a finished part, as taught in the instant application (Paragraph 0045 of the instant Specification).
Claims 5-6 are allowable at least for depending on claim 4.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        5/06/2021

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748